 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
 6                                  EASTERN DISTRICT OF CALIFORNIA

 7

 8    TONY TERELL CLARK,                                   Case No. 1:21-cv-00902-BAM (PC)
 9                          Plaintiff,                     ORDER TO SUBMIT APPLICATION TO
                                                           PROCEED IN FORMA PAUPERIS OR PAY
10              v.                                         FILING FEE WITHIN 45 DAYS
11    UNITED STATES FEDERAL BUREAU                         FORTY-FIVE (45) DAY DEADLINE
      OF PRISONS, et al.,
12
                            Defendants.
13

14             Plaintiff Tony Terell Clark (“Plaintiff”) is a federal prisoner proceeding pro se in this civil

15   rights action under 42 U.S.C. § 1983. Plaintiff has not paid the $402.00 filing fee or submitted an

16   application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

17             Accordingly, IT IS HEREBY ORDERED that:

18             Within forty-five (45) days of the date of service of this order, Plaintiff shall submit the

19   attached application to proceed in forma pauperis, completed and signed, or in the alternative,

20   pay the $402.00 filing fee for this action. No requests for extension will be granted without a

21   showing of good cause. Failure to comply with this order will result in dismissal of this

22   action.

23
     IT IS SO ORDERED.
24

25      Dated:       June 8, 2021                                 /s/ Barbara   A. McAuliffe             _
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                           1
